Citation Nr: 9932677	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-51 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty for more than 20 years 
until his retirement in March 1976.  He died in April 1994.  
The appellant is the widow of the veteran.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In March 1996 the appellant requested a hearing before a 
hearing officer at the RO.  After canceling three scheduled 
hearings, she failed to appear for a fourth scheduled 
hearing.  Accordingly, the Board will make a determination on 
her claim based on the evidence currently of record.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Where a 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (1998).

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  Service 
incurrence of cardiovascular disease may be presumed under 
certain circumstances if it is manifested to a compensable 
degree within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  She maintains 
that the veteran had disabilities, including a heart 
disability, after returning from service in Vietnam.  The 
appellant believes that the veteran's death from a heart 
attack was due to his military service.

The veteran's service medical records do not indicate that 
the veteran had a cardiac disability.  On retirement 
examination in December 1975 the veteran checked off that he 
experienced pain or pressure in the chest.  The clinical 
evaluation of his heart and vascular system revealed normal 
findings.  An electrocardiogram (EKG) indicated left axis 
deviation, but that it was within normal limits.  Chest x-
rays were negative.  No diagnosis of a heart or vascular 
disorder was rendered.

There is no post-service medical evidence of record, other 
than the certificate of death.  The appellant has stated that 
the veteran received treatment at two military hospitals 
following his retirement.  The two military hospitals were 
contacted and they indicated that they had no record of 
treating the veteran.

The death certificate indicates that the veteran died as a 
result of a probable myocardial infarction.  The death 
certificate indicates that an autopsy was not performed.  

Service connection had not been established for any 
disability during the veteran's lifetime.

The claims file contains statements from four of the 
appellant's children.  They state that they remember the 
veteran coughing and experiencing black outs, but the veteran 
refused to go to doctors.  They believe that the veteran's 
post service coughing and episodes of syncope were due to his 
military service.

While the appellant and her children believe that the 
veteran's death was due to disability that he incurred in 
service, as laypersons they are not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As noted above, the only medical evidence of heart disease is 
the certificate of death.  Since there is no medical evidence 
suggesting the presence of heart disease within a year of the 
veteran's discharge from service or otherwise suggesting that 
the veteran's death was connected to service, the appellant's 
claim must be denied as not well grounded.  

ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

